Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 1 of 32 PageID #: 538




                        IN THE UNITED STATES DISTRICT COURT
                           FOR IBE DISTRICT OF DELAWARE


 UNILOC USA, INC. and
 UNILOC LUXEMBOURG, S.A.,                          Civil Action No. I: l 7-cv-01658-CFC

        Plaintiffs,
                                                   JURY TRIAL DEMANDED
                        v.
 MOTOROLA MOBILITY, LLC,

        Defendant.


                      STIPULATED [PROPOSED) PROTECTIVE ORDER

        This Order ("Protective Order") is made under Fed R. Civ. P. 26(c) and governs any

 Discovery Materials designated as CONFIDENTIAL, HIGHLY CONFIDENTIAL-

 AITORNEYS' EYES ONLY, HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY-

 TECHNICAL, or HIGHLY CONFIDENTIAL-SOURCE CODE, as those terms are defined

 below, furnished by Uniloc USA, Inc. and Uniloc Luxembourg, S.A. (collectively "Plaintiffs")

 or Motorola Mobility, LLC ("Defendant") (each hereinafter a "Party") to any other Party in the

 above captioned and numbered case (the "Litigation"). This Protective Order further applies to

 any non-party ("Third Party") that produces documents or things in connection with this

 Litigation regardless of whether such production is made pursuant to subpoena.

        This Order shall be binding upon the parties and their attorneys, successors, legal

 representatives, assigns, affiliates, subsidiaries, divisions, employees, agents, independent

 contractors, or other persons or organizations over which they have control.
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 2 of 32 PageID #: 539




         1.      Purposes and Limitations.

                 (a)     Protected Material designated under the terms of this Protective Order

 shall be used by a Receiving Party solely for this Litigation and shall not be used directly or

 indirectly for any other purpose whatsoever, including other litigations between the Parties.

                 (b)     The Parties acknowledge that this Order does not confer blanket

 protections on all disclosures during discovery or in the course of making initial or supplemental

 disclosures under Rule 26(a). Designations under this Order shall be made with care and shall

 not be made absent a good faith belief that the designated material satisfies the criteria set forth

 belo~. If it comes to a Producing Party's attention that designated material does not qualify for

 protection at all, or does not qualify for the level of protection initially asserted, the Producing

 Party must promptly notify all Receiving Parties that it is withdrawing or changing the

 designation, and provide replacement materials with the appropriate designation.

         2.      Definitions.

                 (a)     "Litigation" or "this Litigation" means the above captioned case.

                 (b)     "Discovery Material(s)" means all items or information, including from any

 non-party, regardless of the medium or manner generated, stored, or maintained (including, among

 other things, testimony, transcripts, or tangible things) that are produced, disclosed, or generated in

 connection with discovery or Rule 26(a) disclosures in this case.

                 (c)     "Outside Counsel" means (i) counsel ofrecord for a Party and (ii)

 partners, associates, paralegals, and staff of such counsel to whom it is reasonably necessary to

 disclose the information for this Litigation.

                 (d)     "Party" means any party to this Litigation, including all of its officers,

 directors, employees, consultants, retained experts, and Outside Counsel.



                                                     2
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 3 of 32 PageID #: 540




                (e)       "Producing Party" or "Designating Party" means a Party to this Litigation,

 or any Third Party, on behalf of which documents, things, or information are furnished,

 produced, or disclosed, whether voluntarily or in response to a request for discovery or by court

 order, during the course of this Litigation.

                (t)       "Receiving Party" means a Party to which documents, things, or

 information are furnished, disclosed, or produced during the course of this Litigation.

                (g)       "Protected Material" means any Discovery Material that is designated as

 CONFIDENTIAL, HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY, or HIGHLY

 CONFIDENTIAL-SOURCE CODE, as provided for in this Order. Protected Material shall not

 include: (i) advertising materials that have been published or publicly disseminated; or

 (ii) materials that show on their face they have been disseminated to the public.

                (h)       "Source Code" means computer code, scripts, assembly, binaries, object

 code, and Hardware Description Language (HDL) or Register Transfer Level (RTL} files that

 describe the hardware design of any ASIC or other chip.

                (i)       "Asserted Patent" means U.S. Patent No. 6,161,134. If Plaintiffs amend

 their complaint to include infringement counts as to additional asserted patent(s), the term

 "Asserted Patents" shall also encompass the later-asserted patent(s).

            3. Discovery Material Designated as CONFIDENTIAL.

                (a)       A    Producing    Party       may   designate   Discovery   Material      as

 CONFIDENTIAL if it contains or reflects confidential, proprietary, and/or commercially

 sensitive information.

                (b)       Discovery Material designated as CONFIDENTIAL may be disclosed

 only to the following:



                                                    3
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 4 of 32 PageID #: 541




                 (i)           Outside Counsel;

                (ii)           The Court, including Judges, Magistrate Judges, law clerks, and

            clerical personnel of the Court before which this Litigation is pending, and

            qualified court reporters;

                (iii)          Consultants or experts and their staff retained by any of the parties

            or their counsel to consult or testify in the case, approved under the process set

            forth in Paragraph 11, excluding employees, officers or directors of a named

            party;

                (iv)           Persons reflected as authors or drafters of the Protected Material on

            the face of the document;

                 (v)           Third-party contractors and their employees employed by either

            Party or their Outside Counsel for document management or copying services for

            this Litigation;

                (vi)           Third-party contractors and their employees involved in graphics

            or design services retained by either Party or their counsel for purposes of

            preparing demonstratives or other exhibits for deposition, trial, or other court

            proceedings in this Litigation;

               (vii)           Third-party contractors and their employees involved in jury or

            trial consulting or technical services retained by a Party or their counsel in this

            Litigation;

              (viii)           In connection with a deposition or hearing: current employees of

            the Producing Party; experts retained by the Producing Party for the case; any




                                                  4
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 5 of 32 PageID #: 542




                witness designated to testify pursuant to Fed. R. Civ. P. 30(b){6) by the Producing

                Party;and

                      (ix)         For each party to this Litigation, employees of the Receiving Party,

                including in-house counsel, involved in this Litigation having a need to know the

                information in connection with the prosecution or defense of this Litigation, who

                have reviewed this Protective Order and executed the Acknowledgement of

                Protective Order attached as Exhibit A prior to receiving designated material

                marked CONFIDENTIAL, and who have been disclosed to the Producing Party;

                and

                      (x)          Any other person authorized to receive CONFIDENTIAL

                designated material by order of the Court or by written agreement of the Parties.

            4. Discovery Material Designated as HIGHLY CONFIDENTIAL-
               ATTORNEYS' EYES ONLY.

                (a)          A Producing Party may designate Discovery Material as HIGHLY

 CONFIDENTIAL-ATTORNEYS' EYES ONLY if it contains or reflects information that is

 extremely confidential and/or sensitive in nature and the Producing Party reasonably believes

 that the disclosure of such Discovery Material is likely to cause economic harm or competitive

 disadvantage to the Producing Party. The Parties agree that the following information, if non-

 public, shall be presumed to merit the HIGHLY CONFIDENTIAL-ATTORNEYS' EYES

 ONLY designation: trade secrets; research and development, and pending but unpublished patent

 applications; commercially sensitive competitive information; commercial agreements, license

 agreements, settlement agreements, or settlement communications; pricing information; financial

 data; sales information; sales or marketing forecasts or plans; business plans; sales or marketing

 strategy; product development information; engineering documents; testing documents;


                                                     5
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 6 of 32 PageID #: 543




 employee information; and other non-public information of similar competitive and business

 sensitivity.

                  (b)          A Producing Party may designate Discovery Material as HIGHLY

 CONFIDENTIAL-ATTORNEYS' EYES ONLY-TECHNICAL if it is directed to technical

 information, but excluding financial data or non-technical business information.

                  (c)          Discovery Material designated as HIGHLY CONFIDENTIAL -

 ATTORNEYS' EYES ONLY or HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY-

 TECHNICAL may be disclosed only to the following persons, subject to the terms of Paragraphs

 6 and 11:

                        (i)           Persons identified in Paragraphs 3(b)(i)-(viii); and

                        (ii)          Any other person authorized to receive HIGHLY

                  CONFIDENTIAL-ATTORNEYS' EYES ONLY designated material by order

                  of the Court or by written agreement of the Parties.

                5. Discovery Material Designated as HIGHLY CONFIDENTIAL-SOURCE
                   CODE.

                  (a)          To the extent production of Source Code becomes necessary to the

 prosecution or defense of the Litigation, a Producing Party may designate Source Code as

 HIGHLY CONFIDENTIAL-SOURCE CODE.

                  (b)      Nothing in this Order shall be construed as a representation or admission

 that Source Code is properly discoverable in this action, or to obligate any Party to produce any

 Source Code.

                  (c)          Discovery Material designated as HIGHLY CONFIDENTIAL-SOURCE

 CODE may be disclosed only to the following:




                                                        6
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 7 of 32 PageID #: 544




                   (i)        The persons described in Paragraphs 3(b)(i}-(ii), (iv), persons described in

                Paragraph 3(b)(viii) above who have opined on source code in this Litigation or

                have been designated to testify on Rule 30(b)(6) topics relating to the source code,

                and individuals who are shown to be the authors of or to have previously

                reviewed the given source code;

                      (ii)           Up to three (3) consultants or experts-and their support

                personnel-retained for the purpose of this Litigation and approved pursuant to

                the procedures set forth in Paragraph 11 ; and

                      (iii)          Any other person authorized to receive HIGHLY

                CONFIDENTIAL-SOURCE CODE designated material by order of the Court

                or by written agreement of the Parties.

                (d)           Discovery Material designated as HIGHLY CONFIDENTIAL-SOURCE

 CODE shall also be subject to the provisions set forth in Paragraphs 6 and 10.

        6.      Prosecution and Acquisition Bar.

                (a)           Patent Prosecution Bar. Absent the written consent of the Producing Party,

 any person employed by, related to, or representing Plaintiffs who is permitted to and in fact

 receives any of Defendant's materials designated HIGHLY CONFIDENTIAL- SOURCE

 CODE or HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY-TECHNICAL

 (collectively, "HIGHLY SENSITIVE TECHNICAL MATERIAL"), in accordance with this

 Order, shall not assist in the preparation or prosecution of any patent application relating to

 exchanging data between a portable device and telephone on behalf of either Plaintiff, or its

 acquirer, successor, predecessor, or other affiliate, before any foreign or domestic agency,

 including the United States Patent and Trademark Office. To ensure compliance with the purpose



                                                        7
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 8 of 32 PageID #: 545




 of this provision, each party shall create an "Ethical Wall" between those persons with access to

 HIGHLY SENSITIVE TECHNICAL MATERIAL in accordance with this Order, and any

 individuals who, on behalf of Plaintiffs or their acquirer, successor, predecessor, or other

 affiliate, prepare, supervise, or assist in the preparation or prosecution of any patent application

 relating to the accused functionalities as described above. These prohibitions shall not preclude

 Plaintiffs' litigation counsel from participating in any inter partes review proceedings. However,

 if and when claim amendments are considered in such an inter partes review, Plaintiffs'

 litigation counsel participating in that inter partes review must at that time either end their

 involvement in that inter partes proceeding or request leave of court to continue their

 participation in that proceeding. Litigation counsel who are the subject of such a request shall not

 provide input on any proposed claim amendments while the motion for leave is pending, and the

 Producing Party will agree to reasonable measures to expedite consideration of that motion (such

 as an expedited briefing schedule that allows for at least one week for the filing of an

 opposition). If leave of court is granted, then Plaintiffs' litigation counsel may continue to

 represent Plaintiffs in the litigation and the inter partes proceeding at issue, even though

 amendments are considered. If leave is denied, then those counsel with access to HIGHLY

 SENSITIVE TECHNICAL MATERIALS shall withdraw from representation in, and shall not

 provide any input concerning, that inter partes review. The prohibitions of this paragraph shall

 begin when the HIGHLY SENSITIVE TECHNICAL MATERIALS are first received by the

 affected individual, and shall end one (1) year after dismissal of this Litigation, or the final non-

 appealable termination of this Litigation.

                (b)     Patent Acquisition Bar: Absent the written consent of the Producing Party,

 any person employed by, related to, or representing Plaintiffs who is permitted to and in fact



                                                   8
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 9 of 32 PageID #: 546




 receives any of Defendant's materials designated HIGHLY CONFIDENTIAL- SOURCE

 CODE or HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY-TECHNICAL

 (collectively, "HIGHLY SENSITIVE TECHNICAL MATERIAL"), in accordance with this

 Order, shall not advise, counsel, participate, or assist in the acquisition of any patents or patent

 applications on behalf of either Plaintiff, or its acquirer, successor, predecessor, or other affiliate,

 that relate to the subject matter of exchanging data between a portable device and telephone. For

 the avoidance of doubt, the "acquisition" of patents under this section includes any analysis or

 evaluation of patents for the purposes of evaluating whether, or for what price, to acquire them.

 These prohibitions shall begin when the HIGHLY SENSITIVE TECHNICAL MATERIALS are

 first received by the affected individual, and shall end one ( 1) year after dismissal of this

 Litigation, or the final non-appealable termination of this Litigation.

         7.      Scope.

                 (a)      The protections conferred by this Order cover not only Protected Material

 governed by this Order as addressed herein, but also any information copied or extracted

 therefrom, as well as all copies, excerpts, summaries, or compilations thereof, plus testimony,

 conversations, or presentations by Parties or their counsel in court or in other settings that might

 reveal Protected Material.

                 (b)      Nothing in this Protective Order shall prevent or restrict a Producing

 Party's own disclosure or use of its own Protected Material for any purpose.

                 (c)      Nothing in this Order shall be construed to prejudice any Party's right to

 use Protected Material in Court or in any court filing provided such use is consistent with the

 terms of this Order.




                                                    9
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 10 of 32 PageID #: 547




                (d)         This Order is without prejudice to the right of any Party, for good cause

 shown, to seek further or additional protection of any Discovery Material or to modify this Order

 in any way, including, without limitation, an order that certain matter not be produced at all.

        8.      Designating Protected Material.

                (a)         Available Designations. Any Producing Party may designate Discovery

 Material with any of the following designations, provided that it meets the requirements for such

 designations as provided for herein: CONFIDENTIAL, HIGHLY CONFIDENTIAL-

 ATTORNEYS' EYES ONLY, or HIGHLY CONFIDENTIAL-SOURCE CODE.

                (b)         Exercise of Restraint and Care in Designating Material for Protection.

 Each Party or Non-Party that designates information or items for protection under this Order

 must take care to limit any such designation to specific material that qualifies under the

 appropriate standards.

                (c)         Manner and Timing of Designations. Except as otherwise provided in this

 Order, or as otherwise stipulated or ordered, a Disclosure or Discovery Material that qualifies for

 protection under this Order must be clearly so designated before the material is disclosed or

 produced.

                Designation in conformity with this Order requires:

                      (i)          for information in documentary form (e.g., paper or electronic

                documents, but excluding transcripts of depositions or other pretrial or trial

                proceedings), that the Producing Party affix one of the applicable legends-

                CONFIDENTIAL, HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY,

                or HIGHLY CONFIDENTIAL-SOURCE CODE-to each page. For documents




                                                     10
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 11 of 32 PageID #: 548




             produced natively (e.g., Excel spreadsheets or PowerPoint slides), the Producing

             Party shall affix one of the applicable legends to the corresponding slipsheet.

                 (ii)        for testimony given in deposition or other pretrial or trial

             proceedings that the Designating Party identify on the record or up to thirty

             calendar days after receipt of the final transcript, that the transcript shall be treated

             as CONFIDENTIAL, HIGHLY CONFIDENTIAL-ATTORNEYS' EYES

             ONLY or HIGHLY CONFIDENTIAL-SOURCE CODE. The use of a

             document as an exhibit at a deposition or other pretrial or trial proceedings shall

             not in any way affect the designation of the exhibit. If Protected Material is being

             discussed on the record, the resulting testimony shall be likewise designated

             unless otherwise agreed in writing or on the record. Transcripts containing

             Protected Material shall have an obvious legend on the title page that the

             transcript contains Protected Material. Until expiration of the twenty-one-day

             period, the deposition testimony and resulting transcript shall be treated as

             HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY.

                 (iii)       for information produced in some form other than documentary

             evidence, including other tangible items, that the Producing Party affix in a

             prominent place on the exterior of the container or containers in which the

             information or item is stored the legend CONFIDENTIAL or HIGHLY

             CONFIDENTIAL-ATTORNEYS' EYES ONLY or HIGHLY

             CONFIDENTIAL -SOURCE CODE.




                                                II
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 12 of 32 PageID #: 549




         9.        Access To and Use of Protected Material.

                   (a)   Secure Storage. Protected Material must be stored and maintained by a

 Receiving Party in a secure manner that ensures that access is limited to the persons authorized

 under this Order. Protected Material designated HIGHLY CONFIDENTIAL-ATIORNEYS'

 EYES ONLY or HIGHLY CONFIDENTIAL-SOURCE CODE shall be stored within the

  United States.

                   (b)   Legal Advice Based on Protected Material. Nothing in this Protective

 Order shall be construed to prevent counsel from advising their clients with respect to this

 Litigation based in whole or in part upon Protected Materials, provided counsel does not disclose

 the Protected Material itself except as provided in this Order.

                   (c)   Filing Under Seal. Any Protected Material that is filed with the Court shall

 be filed under seal and shall remain under seal until further order of the Court. The filing party

 shall be responsible for informing the Clerk of the Court that the filing should be sealed. Exhibits

 to a filing shall conform to the labeling requirements set forth in this Order. Documents filed

  under seal must be filed in accordance with Local Rule 5.1.3.

                   (d)   Limitations. Nothing in this Order shall restrict in any way the use or

 disclosure of Discovery Material by a Receiving Party: (i) that is or has become publicly known

 through no fault of the Receiving Party; (ii) that is lawfully acquired by or known to the

 Receiving Party independent of the Producing Party; (iii) that was previously produced,

 disclosed and/or provided by the Producing Party to the Receiving Party or a non-party without

 an obligation of confidentiality and not by inadvertence or mistake; (iv) with written consent of

 the Producing Party; or (v) pursuant to order of the Court.




                                                  12
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 13 of 32 PageID #: 550




        10.     Disclosure and Review of Source Code.

                (a)         Properly discoverable Source Code shall be made available for inspection

 in electronic format at the office of the Producing Party's Outside Counsel. Source Code will be

 made available for inspection between the hours of9 a.m. and 6:00 p.m., local time, on business

 days (i.e., weekdays that are not Federal holidays), although the Parties will be reasonable in

 accommodating reasonable requests to conduct inspections at other times.

                (b)         Following an applicable discovery request, the Parties shall work together

 to determine what Source Code will be inspected. Once the Parties have agreed on the Source

 Code to be inspected and the Source Code has been delivered to the Producing Party's Outside

 Counsel, the Receiving Party shall provide three (3) business days' notice prior to a proposed

 inspection.

                (c)         Source Code, by default is designated HIGHLY CONFIDENTIAL-

 SOURCE CODE and shall be produced for inspection and review subject to the following

 provisions, unless otherwise agreed by the Producing Party:

                      (i)          Agreed upon Source Code shall be made available by the

                Producing Party to the Receiving Party's Outside Counsel and up to three (3)

                consultants or experts approved by the process set forth in Paragraph 11, in a

                secure room on a secured computer without Internet access or network access to

                other computers and on which all access ports have been disabled (except for the

                ports necessary for a keyboard, mouse, and monitor), as necessary and appropriate

                to prevent and protect against any unauthorized copying, transmission, removal or

                other transfer of any Source Code outside or away from the computer on which

                the Source Code is provided for inspection (the "Source Code Computer" in the



                                                     13
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 14 of 32 PageID #: 551




             "Source Code Review Room"). The Source Code shall be provided on the Source

             Code Computer in a searchable and non-editable, write-protected format. The

             Source Code Computer, including a keyboard, mouse, and monitor, shall be

             reasonably configured to permit the receiving Party to review the Source Code.

             The Producing Party shall provide the Receiving Party with information

             explaining how to start, log on to, and operate the Source Code Computer in order

             to access the produced Source Code on the Source Code Computer. Prior to the

             Receiving Party's initial review, the Producing Party shall install software tools

             that are sufficient for viewing and searching the code produced on the platform

             produced. In the event the Receiving Party needs commercially available software

            tools for viewing and searching Source Code to be installed on the Source Code

             Computer, the Receiving Party must identify those tools and either provide the

             Producing Party with licensed copies of the software tool(s), or identify how to

             access and activate licensed copies, at the Receiving Party's expense, ten ( 10)

             business days in advance of the schedule review to allow the Producing Party an

             opportunity to review and inspect the software tool(s). The Producing Party and

            Receiving Party shall promptly meet and confer in good faith to resolve any

            disputes regarding the configuration of the Source Code Computer or the Source

            Code Review Room.

                 (ii)       The Receiving Party shall not copy, remove, or otherwise transfer

            any portion of the Source Code onto any recordable media or recordable device.

                (iii)       The Receiving Party is prohibited from bringing recordable media

            or recordable devices, including without limitation sound recorders, computers,



                                              14
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 15 of 32 PageID #: 552




             cellular telephones, peripheral equipment, cameras, CDs, DVDs, or drives of any

             kind into the Source Code Review Room.

                 (iv)       During the Source Code review, the Producing Party agrees to

             provide a "break-out" room for the Receiving Party's Source Code reviewer(s) to

             make phone calls and work. To the extent such a break-out room is not reasonably

            available, the Producing Party agrees to so notify the Receiving Party at least

            three (3) business days in advance of any day on which the Receiving Party's

             Source Code reviewers are expected to inspect the Source Code.

                 (v)        The Receiving Party's Outside Counsel and up to three (3)

             consultants or experts approved pursuant to Paragraph 11 shall be entitled to take

            notes relating to the Source Code but may not copy the Source Code into the

            notes and may not take such notes on the Source Code Computer itself. If any

             individual inspecting Source Code seeks to take notes, all such notes will be taken

            on bound (spiral or other type of permanently bound) notebooks. No loose paper

            or other paper that can be used in a printer may be brought into the Source Code

            Review Room. All such notes shall be marked HIGHLY CONFIDENTIAL-

            SOURCE CODE. The Parties acknowledge that any notes or other work product

            taken or developed while in the Source Code Review Room may be later

            transcribed in electronic form.

                (vi)        The Producing Party may visually monitor the activities of the

            Receiving Party's representatives during any Source Code review, but only to the

            extent reasonably necessary to ensure compliance with the provisions of this

            Paragraph, but will not monitor, listen in on, or otherwise inhibit the Receiving



                                              15
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 16 of 32 PageID #: 553




             Party's privileged communications or note-taking in the Source Code Review

             Room, and the Producing Party's supervision will not be deemed to cause any

            waiver or other loss of any privilege covering such notes or communications.

                (vii)       No copies of all or any portion of the Source Code may leave the

             Source Code Review Room except as otherwise provided herein. Further, no

            other written or electronic record of the Source Code is permitted except as

             otherwise provided herein. The Receiving Party may request that the Producing

             Party print limited portions of the Source Code not to exceed 500 total pages and

             no more than 40 consecutive pages, however, the Receiving Party may not request

             printed copies for the purposes of reviewing the Source Code other than

            electronically in the first instance. To the extent Receiving Party requires more

            than 40 consecutive pages and/or an aggregate total of more than 500 pages of

             source code, the Receiving Party shall make such request in writing, including the

             basis of such a request, and the Parties shall meet and confer to determine whether

             good cause exists to produce a limited number of additional pages. The printed

             pages shall be Bates labeled with a number and the HIGHLY CONFIDENTIAL

            -SOURCE CODE designation. The Producing Party shall have four (4) business

            days to review the printed Source Code to determine whether to object before

             producing the printed Source Code.

               (viii)       If the Producing Party objects that the printed portions are not

             reasonably necessary to any case preparation activity, the Producing Party shall

             notify the Receiving Party of such objection in writing. If, after meeting and

            conferring, the Parties cannot resolve the objection, the Producing Party shall



                                              16
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 17 of 32 PageID #: 554




             have seven (7) business days to file a motion with the Court. If the Producing

             Party fails to file such a motion, the objection will be deemed resolved and the

             Producing Party shall promptly produce the printed Source Code. The burden of

             showing relevance of the objected-to Source Code will lie with the Receiving

             Party.

                 (ix)       All persons who will review a Producing Party's Source Code on

             behalf of a Receiving Party, including members of a Receiving Party's outside

             law firm, shall be identified in writing to the Producing Party at least five (5)

             calendar days in advance of the first time that such person reviews such Source

             Code. Such identification shall be in addition to any other disclosure required

             under this Order.

                 (x)        Unless otherwise agreed by the Parties in writing, following each

             day on which inspection is done under this Order, the Receiving Party shall

             remove all notes, documents, and all other materials from the Source Code

             Review Room. The Producing Party shall not be responsible for any items left in

             the room following each inspection session, but shall not intentionally attempt to

             review privileged or confidential information left by the Receiving Party. All

             authorized persons shall be required to show a government-issued photo

             identification card confirming their identity prior to any access to the Source Code

             Review Room or the Source Code Computer. Access to the Source Code Review

             Room or the Source Code Computer may be denied to any individual who fails to

             provide proper identification.




                                               17
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 18 of 32 PageID #: 555




                 (xi)        Other than as provided above, the Receiving Party will not copy,

             remove, or otherwise transfer any Source Code from the Source Code Computer

             including, without limitation, copying, removing, or transferring the Source Code

             onto any recordable media or recordable device. The Receiving Party will not

             transmit any Source Code in any way from the Source Code review site.

                (xii)        The Receiving Party may make no more than three (3) additional

             paper copies of any portions of the Source Code received from a Producing Party

             pursuant to Paragraph IO(c)(vi), not including copies attached to court filings or

             used at depositions, and shall maintain a log of all paper copies of the Source

             Code. The log shall include the names of the reviewers and/or recipients of paper

             copies and locations where the paper copies are stored. The Receiving Party shall

             provide a copy of this log to the Producing Party upon reasonable advanced

             notice.

               (xiii)        The Receiving Party's Outside Counsel and any person receiving a

             copy of any Source Code shall maintain and store any paper copies of the Source

             Code at their offices in a manner that prevents duplication of or unauthorized

             access to the Source Code, including, without limitation, storing the Source Code

             in a locked room or cabinet at all times when it is not in use. No more than a total

             of five (5) individuals identified by the Receiving Party shall have access to the

             printed portions of Source Code (except insofar as such code appears in any court

             filing or expert report).

               (xiv)         To the extent reasonably necessary and pertinent to the expected

             testimony, the Receiving Party may make three (3) additional copies of any



                                              18
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 19 of 32 PageID #: 556




             printed Source Code in connection with a deposition ofwitness(es) permitted

             access to such Source Code pursuant to Paragraph 5(c). Any such additional copy

             made for the purpose of a deposition, and which is not marked as an exhibit to the

            deposition, shall be promptly destroyed after the conclusion of the deposition.

             Such additional deposition copies, and their disposition, shall be recorded in the

             Receiving Party's log.

                (xv)        Except as provided in this sub-paragraph, absent express written

             permission from the Producing Party, the Receiving Party may not create

            electronic images, or any other images, or make electronic copies, of the Source

            Code from any paper copy of Source Code for use in any manner (including by

            way of example only, the Receiving Party may not scan the Source Code to a PDF

            or photograph the code except as permitted in this sub-paragraph). Images or

            copies of Source Code shall not be included in correspondence between the

             Parties (references to production numbers shall be used instead), and shall be

            omitted from pleadings and other papers whenever possible. To the extent

            reasonably necessary and pertinent to the issue being addressed, the Receiving

             Party may include excerpts of Source Code in a pleading, exhibit, expert report,

            discovery document, deposition transcript, or other Court document, and internal

            drafts thereof (a "Source Code Document"), provided that the Source Code

            Documents are appropriately marked under this Order, restricted to those who are

            entitled to have access to them as specified herein, and, if filed with the Court,

            filed under seal in accordance with the Court's rules, procedures and orders. Only

            those portions of Source Code reasonably necessary and specifically referred to in



                                              19
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 20 of 32 PageID #: 557




                such Source Code Document may be scanned into a PDF or similar electronic

                format. The Receiving Party shall maintain a log of all such electronic copies of

                any portion of Source Code in its possession or in the possession of its retained

                consultants, including the names of the reviewers and/or recipients of any such

                electronic copies, and the locations and manner in which the electronic copies are

                stored. Additionally, any such electronic copies must be labeled HIGHLY

                CONFIDENTIAL-SOURCE CODE as provided for in this Order.

        11.     Notice of Disclosure.

                (a)         Consultants and Experts. The identification of an expert or consultant

 pursuant to this Protective Order shall not be construed as the identification of an expert trial

 witness under Federal Rule of Civil Procedure 26(a)(2). Prior to a Receiving Party giving,

 showing, disclosing, making available, or communicating Protected Material to any expert or

 consultant under this Protective Order, the Party shall:

                      (i)          Serve a notice on the Producing Party, identifying the expert or

                consultant and the expert's or consultant's business address; business telephone

                numbers; present employer and position (along with a job description); consulting

                activities and job history for the past four (4) years, including a list of all

                employers and clients to whom the expert or consultant has provided services; by

                name and number of the case and location of the court any litigation in connection

                with which the expert or consultant has offered expert testimony, including

                through a declaration, report, or testimony at a deposition or trial, during the

                preceding four (4) years; and past or present relationship, if any, with the

                Receiving Party. Furthermore, if available or reasonably obtainable, the most



                                                     20
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 21 of 32 PageID #: 558




             recent curriculum vitae or resume of the expert or consultant shall be provided

             under this section. If the most recent curriculum vitae or resume of the expert or

             consultant provides the information required under this paragraph, then the

             information need not be separately provided.

                 (ii)       Include with such notice, a copy of the Acknowledgment of

             Protective Order, in the form shown in Exhibit A, which is attached hereto, signed

             by the expert or consultant and including all the information to be completed

             therein.

                 (iii)      The Producing Party shall be entitled to object to disclosure to the

             expert or consultant within ten (10) business days after receipt of the

             Acknowledgment of Protective Order by stating specifically in writing the reasons

             why such expert or consultant should not receive the Protected Material.

                 (iv)       If the Parties are unable to agree on the disclosure to the expert or

             consultant, the Party objecting to such expert or consultant may apply to the Court

             for an order that disclosure is improper within ten ( 10) business days of its

             objection. The burden of establishing the validity of such written objections rests

             with the objecting party. If the objecting party does not apply to the Court within

             the prescribed period, the objection shall be deemed withdrawn.

                  (v)       No disclosure of the Protected Material shall be made to the

             proposed expert or consultant until the time for serving objections to that expert

             or consultant has passed, or, in the event that a written objection is timely served

             and a submission to prevent disclosure is filed, until such time as the Court has

             made a ruling thereon, and then, only in accordance with such ruling.



                                               21
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 22 of 32 PageID #: 559




                       (vi)     The filing and pendency of objections shall not limit, delay, or

                 defer any disclosures of Protected Material to persons as to whom no such

                 objection has been made, nor shall it delay or defer any other pending discovery

                 unless the level of confidentiality bears directly on the objecting party's ability to

                 conduct such discovery.

                 (b)      Authorization and Acknowledgment. Each person to whom Protected

  Material is to be given, shown, disclosed, made available or communicated in any way in

 accordance with this Protective Order (excluding the Court-e.g., Judges, Magistrate Judges, law

 clerks, qualified court reporters, and clerical personnel of the Court before which this action is

 pending-and Outside Counsel of record to any Party in connection with this Litigation), shall

 first execute an Acknowledgment of Protective Order in substantially the form shown in Exhibit

 A. Counsel for the Receiving Party shall keep in his or her files an original of each such executed

 Acknowledgment of Protective Order until sixty (60) calendar days after the final termination of

 this Litigation. Upon final termination of this action and at the written request of the Producing

  Party, all such executed agreements shall be provided to Outside Counsel for the Producing

 Party.

          12.    Notice to Third Parties.

          A Party is not required to produce Protected Material of a third party until the Producing

  Party satisfies any obligation the Producing Party may have to the third party to notify the third

  party of the Producing Party's production of the third party's Protected Material. The Producing

  Party should make such notification reasonably promptly after determining that such notification

  is required.




                                                   22
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 23 of 32 PageID #: 560




        13.     Challenging Designations of Protected Material.

                (a)       A Receiving Party shall not be obligated to challenge the propriety of any

 designation of Protected Material under this Order at the time the designation is made, and a

 failure to do so shall not preclude a subsequent challenge thereto. However, a Receiving Party

 objecting to a designation of Protected Material must notify the Producing Party of its objection

 pursuant to the procedure in Paragraph l 3(b) within a reasonable time of identifying the

 objection.

                (b)           Any challenge to a designation of Protected Material under this Order

 shall be in writing, served on Outside Counsel for the Producing Party, particularly identify the

 documents or information that the Receiving Party contends should be differently designated,

 and state the grounds for the objection. Thereafter, further protection of such material shall be

 resolved in accordance with the following procedures:

                       (i)           The Producing Party and the Receiving Party shall confer in a

                good faith effort to resolve the dispute;

                      (ii)           Failing agreement, the Receiving Party may bring a motion to the

                Court for a ruling that the Protected Material in question is not entitled to the

                status and protection of the Producing Party's designation. The Parties' entry into

                this Order shall not preclude or prejudice either Party from arguing for or against

                any designation, establish any presumption that a particular designation is valid,

                or alter the burden of proof that would otherwise apply in a dispute over discovery

                or disclosure of information; and

                      (iii)          Notwithstanding any challenge to a designation, the Protected

                Material in question shall continue to be treated under this Order consistent with



                                                      23
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 24 of 32 PageID #: 561




                its existing designation until one of the following occurs: (a) the Party who

                designated the Discovery Material in question withdraws or otherwise changes

                such designation in writing; or (b) the Court rules that the Discovery Material in

                question is not entitled to the designation or otherwise rules that a different

                designation should be applied.

        14.     Subpoenas or Court Orders.

        If at any time Protected Material is subpoenaed or otherwise ordered by any court,

 arbitral, administrative, or legislative body, the Party to whom the subpoena or other request is

 directed shall give prompt written notice thereof to every Producing Party who has produced

 such Protected Material and to its counsel and shall endeavor to provide each such Producing

 Party with an opportunity to move for a protective order regarding the production of Protected

 Materials implicated by the subpoena or court order. If a Producing Party does not take steps to

 prevent disclosure of such documents within ten ( 10) business days of the date written notice is

 given, the Party to whom the subpoena or request is directed may produce such requested

 documents, but shall take all reasonable measures to have such documents treated in accordance

 with terms of this Protective Order.

        15.     Privileged Material.

                (a)     Nothing in this Order shall require production of documents, information

 or other material that is protected from disclosure by the attorney-client privilege, the work

 product doctrine, or other privilege, doctrine, or immunity.

                (b)     If documents, information or other material subject to a claim of attorney-

 client privilege, work product doctrine, or other privilege, doctrine, or immunity is inadvertently




                                                  24
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 25 of 32 PageID #: 562




 or unintentionally produced, such production shall in no way prejudice or otherwise constitute a

 waiver of, or estoppel as to, any such privilege, doctrine, or immunity.

                (c)     Any Party that inadvertently or unintentionally produces documents,

 information or other material ("Clawed-Back Materials") it reasonably believes are protected

 under the attorney-client privilege, work product doctrine, or other privilege, doctrine, or

 immunity shall promptly notify the recipient(s) in writing.

                (d)     Each Party receiving such notice shall immediately return or destroy all

 such Clawed-Back Materials, all copies thereof and any notes or materials generated from access

 to such Clawed-Back Materials, and shall certify that all such Clawed-Back Materials have been

 returned or destroyed within five (5) days. No use shall be made of Clawed-Back Materials

 during depositions, through motion practice, at trial, or otherwise. Outside Counsel and their

 vendors shall not be required to delete Clawed-Back Materials that may reside on their respective

 firms' electronic back-up systems, but they are precluded from accessing or using such Clawed-

 Back Materials for any purpose.

                (e)     The Party sending such notice shall provide a supplemental privilege log

 identifying such Clawed-Back Materials within fourteen (14) days of its notice. For inadvertently

 produced information that would not otherwise have to be logged, no supplemental privilege log

 is required. After returning or destroying the Clawed-Back Documents and receiving the

 supplemental privilege log, the Receiving Party may move the Court for an Order compelling

 production of any Clawed-Back Materials pursuant to the discovery provisions of the Scheduling

 Order. The motion shall not assert as a ground for production the fact of the earlier inadvertent

 production. The motion shall also not disclose or otherwise use the content of the Clawed-Back

 Materials (beyond any information appearing on the above-referenced privilege log).



                                                  25
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 26 of 32 PageID #: 563




         16.     Inadvertent Failure to Properly Designate.

                 (a)    The inadvertent failure by a Producing Party to designate Discovery

  Material as Protected Material with one of the designations provided for under this Order shall

 not waive any such designation provided that the Producing Party notifies all Receiving Parties

 that such Discovery Material is protected under one of the categories of this Order. The

  Producing Party shall reproduce the Protected Material with the correct confidentiality

 designation within seven (7) days upon its notification to the Receiving Parties. Upon receiving

 the Protected Material with the correct confidentiality designation(s), the Receiving Party shall

 return or securely destroy, at the Producing Party's option, all Discovery Material that was not

 designated properly. Outside Counsel and their vendors shall not be required to delete such

  Discovery Material that may reside on their respective firms' electronic back-up systems, but

 they shall not make further copies of such improperly designated Discovery Material.

                 (b)    Once a Receiving Party has received notification of the correct

 confidentiality designation for the Protected Material with the correct confidentiality designation,

 the Receiving Party shall treat such Discovery Material at the appropriately designated level

 pursuant to the terms of this Order.

         17.     Inadvertent Disclosure Not Authorized By Order.

                 (a)    In the event of a disclosure of any Protected Material pursuant to this

 Order to any person or persons not authorized to receive such disclosure under this Protective

 Order, the Party responsible for having made such disclosure, and each Party with knowledge

 thereof, shall immediately notify counsel for the Producing Party whose Protected Material has

 been disclosed and provide to such counsel all known relevant information concerning the nature

 and circumstances of the disclosure. The responsible disclosing Party shall also promptly take all



                                                 26
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 27 of 32 PageID #: 564




 reasonable measures to retrieve the improperly disclosed Protected Material and to ensure that no

 further or greater unauthorized disclosure and/or use thereof is made.

                (b)     Unauthorized or inadvertent disclosure does not change the status of

 Protected Material or waive the right to hold the disclosed document or information as Protected.

        18.     Final Disposition.

                (a)     Not later than ninety (90) days after the Final Disposition of this case,

 each Party shall return all Protected Material of a Producing Party to the respective Outside

 Counsel of the Producing Party or destroy such Material. For purposes of this Order, "Final

 Disposition" occurs after an order, mandate, or dismissal finally terminating the Litigation with

 prejudice, including all appeals.

                (b)     All Parties that have received any such Protected Material shall certify in

 writing that all such materials have been returned to the respective Outside Counsel of the

 Producing Party or destroyed. Notwithstanding the provisions for return or destruction of

 Protected Material, Outside Counsel may retain the pleadings, written discovery requests and

 narrative responses, expert reports, transcripts, exhibits, correspondence and attorney and

 consultant work product (but not document productions) for archival purposes. Additionally,

 Outside Counsel and their vendors shall not be required to delete such Protected Material that

 may reside on their respective firms' electronic back-up systems, but they shall not use or make

 further copies of such Protected Material for any purpose.

        19.     Miscellaneous.

                (a)     Right to Further Relief. Nothing in this Order abridges the right of any

 person to seek its modification by the Court in the future for good cause shown. By stipulating to




                                                  27
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 28 of 32 PageID #: 565




 this Order, the Parties do not waive the right to argue that certain material may require additional

 or different confidentiality protections than those set forth herein.

                 (b)    Termination of Matter and Retention of Jurisdiction. The Parties agree that

 the terms of this Protective Order shall survive and remain in effect after the Final Determination

 of the Litigation. The Court shall retain jurisdiction after Final Determination of this matter to

 hear and resolve any disputes arising out of this Protective Order.

                 (c)    Successors. This Order shall be binding upon the Parties hereto, their

 attorneys, and their successors, executors, personal representatives, administrators, heirs, legal

 representatives, assigns, subsidiaries, divisions, employees, agents, retained consultants and

 experts, and any persons or organizations over which they have direct control.

                 (d)    Right to Assert Other Objections. By stipulating to the entry of this

 Protective Order, no Party waives any right it otherwise would have to object to disclosing or

 producing any information or item. Similarly, no Party waives any right to object on any ground

 to use in evidence of any of the material covered by this Protective Order. This Order shall not

 constitute a waiver of the right of any Party to claim in this Litigation or otherwise that any

 Discovery Material, or any portion thereof, is privileged or otherwise non-discoverable, or is not

 admissible in evidence in this action or any other proceeding.

                 (e)    Modification of Waiver by the Parties. The Producing Party and Receiving

 Party may agree in writing through their respective Outside Counsel to expressly alter or waive

 specified provisions or protections provided for in this Protective Order with respect to particular

  information or material.

                 (f)    Effective Immediately. This Protective Order shall become effective as a

 stipulation between the Parties immediately upon filing, notwithstanding the pendency of



                                                   28
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 29 of 32 PageID #: 566




 approval by the Court, and the Parties shall treat any Protected Material produced before Court

 approval as provided herein.

                 (g)    Other Proceedings. By entering this Order and limiting the disclosure of

  information in this case, the Court does not intend to preclude another court from finding that

  information may be relevant and subject to disclosure in another case. Any person or party

  subject to this Order who becomes subject to a motion to disclose another party's information

 designated as confidential pursuant to this Order shall promptly notify that party of the motion so

 that the party may have an opportunity to appear and be heard on whether that information

 should be disclosed.




                                                  29
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 30 of 32 PageID #: 567




 By: Isl Sean T. 0 'Kelly                          By: Isl Jeremy A. Tigan
 Sean T. O'Kelly (No. 4349)                        Jack B. Blumenfeld (#1014)
 O'KELLY ERNST & JOYCE, LLC                        Karen Jacobs (#2881)
 901 N. Market Street, Suite 1000                  Jeremy A. Tigan (#5239)
 Wilmington, DE 19801                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
 Tel: (302) 778-4000                                1201 North Market Street
 Email: sokelly@oelegal.com                        P.O. Box 1347
                                                   Wilmington, DE 19899
 Paul J. Hayes                                     Tel.: (302) 658-9200
 Massachusetts State Bar No. 227,000               jblumenfeld@mnat.com
 James J. Foster                                   kjacobs@mnat.com
 Massachusetts State Bar No. 553,285
 Kevin Gannon                                      Martha Jahn Snyder (Pro Hae Vice)
 Massachusetts State Bar No. 640,931               martha.snyder@quarles.com
 PRINCE LOBEL TYE LLP                              Anthony A. Tomaselli (Pro Hae Vice)
 One International Place, Suite 3700               aat@quarles.com
 Boston, MA 02110                                  Kristin Graham Noel (Pro Hae Vice)
 Tel: (617) 456-8000                               kristin.noel@quarles.com
 Email: phayes@princelobel.com                     Carly S. Conway (Pro Hae Vice)
 Email: jfoster@princelobel.com                    carly.conway@quarles.com
 Email: kgannon@princelobel.com                    QUARLES & BRADY, LLP
                                                   33 East Main Street, Suite 900
 Attorneys for Plaintiffs Uniloc USA, Inc.         Madison, WI 53703
 and Uniloc Luxembourg, S.A.                       Tel.: (608) 251-5000

                                                   Louis A. Klapp
                                                   louis.klapp@quarles.com
                                                   QUARLES & BRADY LLP
                                                   300 North LaSalle Street, Suite 4000
                                                   Chicago, IL 60654
                                                   Tel: (312) 715-2712

                                                   Attorneys for Defendant Motorola Mobility, LLC




 SO ORDERED, this      ~         day of _____/J-_'1"4_•_..-_~
                                                         ______, 2018.


                                                  United States




                                             30
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 31 of 32 PageID #: 568




                                            EXHIBIT A

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  UNILOC USA, INC. and
  UNILOC LUXEMBOURG, S.A.,                         Civil Action No. 1:17-cv-01658-CFC

        Plaintiffs,
                                                   JURY TRIAL DEMANDED
                       v.
 MOTOROLA MOBILITY, LLC,

        Defendant.



                      ACKNOWLEDGEMENT OF PROTECTIVE ORDER


        I,                           . state that:
             -------------------------
 My residence address is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



 My business address is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



 My present employer and job description are _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



 My relationship to the parties to this action is as follows _ _ _ _ _ _ _ _ _ _ _ __



        I have read and reviewed in its entirety the annexed Stipulated Protective Order

 ("Protective Order") that has been signed and entered in this matter.

        I hereby agree to be bound by and comply with the terms of the Protective Order, and not

 to disseminate or disclose any information subject to the· Protective Order that I review or about
Case 1:17-cv-01658-CFC Document 48 Filed 11/28/18 Page 32 of 32 PageID #: 569




  which I am told, to any person, entity, party, or agency for any reason, except in accordance with

  the terms of the Protective Order.

         I understand that contempt sanctions may be entered for violation of this Protective Order

  and further agree to submit to the jurisdiction of this Court for the purposes of enforcement of

  the terms of this Protective Order.



         DATED this _ _ _ _ _ _ _ day of _ _ _ _ _ __, 201_




                                                         (Signature)



                                                         (Typed or Printed Name)


                                                               [Signature]




                                                  2
